Citation Nr: 9910563	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  

2. Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 
10 percent disabling.  

3. Entitlement to an increased rating for traumatic arthritis 
of the cervical spine, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from February 1982 to 
August 1986.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1995 rating decision 
in which the RO denied the veteran's increased rating claims 
for a left knee condition and for traumatic degenerative 
changes of the lumbosacral and cervical spine.  The disorders 
were evaluated as 10 percent disabling, effective from August 
1986.  The veteran filed an NOD in May 1995, and an SOC was 
issued by the RO in August 1995.  In September 1985, the 
veteran filed a substantive appeal, and supplemental 
statements of the case (SSOC) were issued in January 1996 and 
January 1997.  In an SSOC issued in January 1999, the RO 
separated the single issue of traumatic degenerative changes 
of the lumbosacral and cervical spine into two separate 
issues, reflecting degenerative joint disease of the 
lumbosacral spine, rated at 10 percent, and traumatic 
arthritis of the cervical spine, also rated at 10 percent.  
The veteran did not request a personal hearing in connection 
with this appeal.  


REMAND

The veteran has submitted well-grounded claims for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted claims which are plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected left knee disorder, degenerative joint 
disease of the lumbosacral spine, and traumatic arthritis of 
the cervical spine, are more severe than previously 
evaluated.  See Johnston v. Brown, 10 Vet.App. 80, 84 (1997); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A brief review of the veteran's claims file reflects that his 
most recent VA examination was in March 1996.  The veteran 
reported that he experienced cervical and lumbosacral pain 
when he lay down.  He also reported that his neck and low 
back would ache if he stood or sat for prolonged periods of 
time.  He noted that there was no radiation of pain into the 
upper extremities, and he did not utilize a neck or low back 
brace.  As for his knee, the veteran reported using a cane, 
although not consistently, for security in case his left knee 
gave way, which he noted it had, causing him to fall.  He 
stated that he was able to walk four blocks if he proceeded 
very slowly, and additionally noted pain when negotiating 
stairs and when getting out of a chair.  

On clinical evaluation, the veteran's left knee revealed no 
effusion, but there was tenderness over the medial femoral 
epicondyle.  Left knee extension was to 0 degrees and flexion 
was to 135 degrees, with collateral ligaments noted to be 
intact.  In addition, patella mobility appeared normal, and 
chondromalacia patella testing was positive.  With respect to 
the veteran's back, the examiner indicated, in an Addendum 
dated in August 1996, that, under the 1985 VA Physician's 
Guide, cervical flexion was 30 degrees, extension 20 degrees, 
right and left lateral flexion 40 degrees, and right and left 
rotation 40 degrees with pain.  Thoracolumbar flexion was 
reported as 15 degrees, extension 25 degrees, lateral flexion 
to the right and left 25 degrees, with rotation to the right 
and left of 30 degrees.  In addition, there was not a finding 
of list, scoliosis or muscle spasm.  The examiner's 
diagnostic impressions, listed on the initial report of the 
examination, were of cervicospondylosis, degenerative lumbar 
disc disease, and patellofemoral syndrome (chondromalacia 
patella) of the left knee.  Radiographic studies of the 
veteran's back were noted to reflect essentially normal 
findings.  A radiographic study of the veteran's left knee 
did not reveal any definite bony or joint abnormality.  

We note that the veteran's last VA examination was three 
years ago.  He has since complained of an increase in pain in 
his back, in addition to an increase in pain and instability 
in his left knee.  Because of the instability of his knee, 
the veteran has reported that he uses crutches and an 
electric-powered cart to shop and move about.  

The Board is aware that evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
those functional abilities.  38 C.F.R. § 4.10.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior on 
motion.  Weakness should also be considered, and as such is 
as important as limitation of motion.  Furthermore, a part 
which becomes painful on use must be regarded as seriously 
disabled. 

The Court of Veterans Appeals has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination. Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

Because the veteran has indicated that he experiences a 
greater functional loss due to pain and instability, and 
because a current VA medical examination is not of record, 
this appeal must be remanded for a new examination.  38 
C.F.R. §§ 4.2, 19.9 (1998).  In addition, the Board notes 
that the VA Physician's Guide for Disability Evaluation 
Examinations, to which reference was made by the VA examiner 
in 1996, has been rescinded.  We defer to the RO to provide 
appropriate guidance to the examiner(s) as to the protocol to 
be followed in examining the veteran pursuant to this Remand.

Accordingly, further appellate consideration will be deferred 
and the increased rating claims for a left knee disorder, 
degenerative joint disease of the lumbosacral spine, and 
traumatic arthritis of the cervical spine are REMANDED to the 
RO for the following action:

1. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for a left 
knee disorder, degenerative joint 
disease of the lumbosacral spine, and 
traumatic arthritis of the cervical 
spine, since March 1998.  The RO 
should request that the veteran 
furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should 
attempt to obtain any such private 
treatment records, and any additional 
VA medical records not already on file 
which may exist, and incorporate them 
into the claims folder.  

2. The veteran should then be scheduled 
for a medical examination to re-
evaluate the nature and extent of his 
left knee disorder, degenerative joint 
disease of the lumbosacral spine, and 
traumatic arthritis of the cervical 
spine.  Before evaluating the veteran, 
the examiner should review the claims 
folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current 
complaints, pertinent clinical 
findings, and diagnoses.  In 
particular, the examiner should 
comment on the level of the veteran's 
residual pain due to his left knee 
disorder and degenerative changes in 
his low back and neck, and the effect 
pain has on the veteran's functional 
ability, i.e., whether there is any 
functional loss in the knee, low back, 
or neck due to weakened movement, 
excess fatigability, incoordination, 
or pain on use.  If feasible, the 
examiner should comment as to any 
additional range-of-motion loss 
(beyond that due to the objectively-
demonstrated knee or back abnormality) 
caused by those factors.  The examiner 
should also state the etiology of any 
pain, and whether such pain claimed by 
the veteran is supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  
Furthermore, the examiner should 
comment, if possible, on whether the 
veteran's HIV-positive status has an 
affect on his current service-
connected disabilities, and complaints 
of musculoskeletal pain.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claims, 
with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) concerning all evidence added 
to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§ 4.40.  Thereafter, the veteran and 
his representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals).  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



